DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 9-12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayashi (US 20190292622).

    PNG
    media_image1.png
    453
    885
    media_image1.png
    Greyscale

Regarding claim 1, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “A fluid control valve comprising:
a valve seat (4); and
a valve element (6) including a resin layer (62) provided in a concave groove (61a, paragraph 52) formed on a facing (top) surface facing the valve seat (compare FIGs 1 and 9),
wherein the valve element further includes at least one internal flow path (plurality of vertical paths FP1-2 defined by 6q and counterbores at the bottom, see FIG 9) whose inflow port (bottom end) is opened in a back surface (bottom side) facing away from the facing surface (opposite of) and whose outflow port (top opening, defined by 6q) is opened in a portion around the concave groove on the facing surface (see FIGs 8-9), and wherein a counterbored portion (CB) is formed on a side of the inflow port (opens to bottom side) of the at least one internal flow path.”

Regarding claim 2, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “wherein the valve element includes at least one first internal flow path (FP1) as the at least one internal flow path, and at least one second internal flow path (FP2) as the at least one internal flow path, the at least one second internal flow path being longer than the at least one first internal flow path (see FIG 9x), and
wherein the counterbored portion is not formed in the at least one first internal flow path (CB [the same CB as FIG 9x] is not part of FP1 in FIG 9x), and the counterbored portion is formed in the at least one second internal flow path (CB is part of FP2).”

Regarding claim 3, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “wherein the back surface (bottom surface) of the valve element is provided with a protrusion portion (PP) having a thickness dimension larger than a thickness dimension of a portion (OP) around the protrusion portion (when measured from top end, PP is thicker than OP), the thickness dimension being a dimension along a direction orthogonal to the back surface (vertical direction),
wherein the at least one first internal flow path penetrates the portion around the protrusion portion (FP1 goes through OP), and wherein the at least one second internal flow path penetrates the protrusion portion (FP2 goes through PP).”

Regarding claim 4, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “further comprising:
a valve element return spring (8) having an annular shape (see FIG 1), the valve element return spring being configured to bias the valve element toward the valve seat (biases 6 upwards),
wherein the protrusion portion is fitted into the valve element return spring (see FIG 1).”

Regarding claim 5, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “wherein the at least one first internal flow path comprises a plurality of first internal flow paths (there are multiple FP1, see FIG 8) and the at least one second internal flow path comprises a plurality of second internal flow paths (there are multiple FP2, see FIG 8),
wherein the plurality of first internal flow paths is provided and the plurality of second internal flow paths is provided (see FIG 8), and
wherein a plurality of outflow ports of the plurality of first internal flow paths and a plurality of outflow ports of the plurality of second internal flow paths are concentrically disposed on the facing surface (defined by 6qs, see FIGs 8-9).”

Regarding claim 9, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “wherein the resin layer is formed of a crosslinked modified fluorine-based resin (paragraph 8).”

Regarding claim 10, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “A fluid control device (abstract) comprising the fluid control valve according to claim 1 (as set forth in claim 1).”

Regarding claim 11, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “A valve element that forms a fluid control valve along with a valve seat (4) and that includes a resin layer (62) provided in a concave groove (61a) formed on a facing surface (top surface) facing the valve seat (see FIGs 1 and 9), the valve element comprising: 
at least one internal flow path (plurality of vertical paths FP1-2 defined by 6q and counterbores at the bottom, see FIG 9) whose inflow port (bottom end) is opened in a back surface (bottom surface) facing away from the facing surface (opposite of top) and whose outflow port (top opening) is opened in a portion around the concave groove on the facing surface (see FIG 8),
wherein a counterbored portion (CB) is formed on a side of the inflow port (opens to bottom side) of the at least one internal flow path.”

Regarding claim 12, Hayashi (FIG 1 w/ FIGs 8-9 variant applied; annotated FIG 9x provided above) discloses “A method of manufacturing a valve element (6) that forms a fluid control valve (FIG 1) along with a valve seat (4), the method comprising:
forming a concave groove (61a) on a facing surface (top surface) facing the valve seat (compare FIGs 1 and 8);
providing a resin layer (62) in the concave groove (see FIG 8-9);
forming at least one internal flow path (plurality of vertical paths FP1-2 defined by 6q and counterbores at the bottom, see FIG 9) whose inflow port (bottom opening) is opened in a back surface (bottom surface) facing away from the facing surface (opposite of top surface) and whose outflow port (top opening) is opened in a portion around the concave groove on the facing surface (see FIG 9); and
providing a counterbored portion (CB) on a side of the inflow port (opens to bottom side) of the at least one internal flow path.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, and 8-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi (US 8967200), hereinafter Hayashi2, in view of previous Hayashi (US 20190292622), hereinafter Hayashi1.

    PNG
    media_image2.png
    371
    1026
    media_image2.png
    Greyscale

Regarding claim 1, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “A fluid control valve comprising:
a valve seat (4); and
a valve element (6) having a facing (top) surface facing the valve seat (see FIG 1),
wherein the valve element further includes at least one internal flow path (plurality of vertical paths FP1-2 defined by 41c and counterbores at the bottom, see FIG 7x) whose inflow port (bottom end) is opened in a back surface (bottom side) facing away from the facing surface (opposite of) and whose outflow port (top opening, defined by 41c) is opened … on the facing surface (see FIG 7), and wherein a counterbored portion (CB) is formed on a side of the inflow port (opens to bottom side) of the at least one internal flow path.”
Hayashi2 is silent regarding “a resin layer provided in a concave groove formed on a facing surface facing the valve seat”.
However, Hayashi1 (FIGs 8-9) teaches a valve element 6 analogous to Hayashi2 including a resin layer 62 provided in a concave groove 61a (paragraph 52) formed on a top surface (see FIG 1) facing the valve seat.
Therefore it would have been obvious, before the effective filing date, to modify the valve element of Hayashi2 with “a resin layer provided in a concave groove formed on a facing surface facing the valve seat”, as taught by Hayashi1, to provide an improved seal having elasticity (Hayashi1 paragraph 61).

Regarding claim 2, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “wherein the valve element includes at least one first internal flow path (FP1) as the at least one internal flow path, and at least one second internal flow path (FP2) as the at least one internal flow path, the at least one second internal flow path being longer than the at least one first internal flow path (see FIG 7x), and
wherein the counterbored portion is not formed in the at least one first internal flow path (CB [the same CB as FIG 7x] is not part of FP1 in FIG 9x), and the counterbored portion is formed in the at least one second internal flow path (CB is part of FP2).”

Regarding claim 3, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “wherein the back surface (bottom surface) of the valve element is provided with a protrusion portion (PP) having a thickness dimension larger than a thickness dimension of a portion (OP) around the protrusion portion (when measured from top end, PP is thicker than OP), the thickness dimension being a dimension along a direction orthogonal to the back surface (vertical direction),
wherein the at least one first internal flow path penetrates the portion around the protrusion portion (FP1 goes through OP), and wherein the at least one second internal flow path penetrates the protrusion portion (FP2 goes through PP).”

Regarding claim 5, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “wherein the at least one first internal flow path comprises a plurality of first internal flow paths (there are multiple FP1, see FIG 7) and the at least one second internal flow path comprises a plurality of second internal flow paths (there are multiple FP2, see FIG 7),
wherein the plurality of first internal flow paths is provided and the plurality of second internal flow paths is provided (see FIG 8), and
wherein a plurality of outflow ports of the plurality of first internal flow paths and a plurality of outflow ports of the plurality of second internal flow paths are concentrically disposed on the facing surface (defined by 6qs, see FIGs 8-9).”

Regarding claim 6, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “wherein the counterbored portion has a rotating body shape (understood to be cylindrical as it has a rounded edge, read on “rotating body shape”) whose rotational axis passes through centers of the inflow port and the outflow port (center of CB coincides with radial center [center of thickness of 6q in FIG 8] of 41s).”

Regarding claim 8, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “wherein a ratio of a length of the counterbored portion to a total length of the at least one internal flow path is 55% or more to 80% or less (understood that CB spans a vertical length that is within this range, as CB is clearly over half the length of 6).”

Regarding claim 9, Hayashi1 as applied to claim 1 further teaches “wherein the resin layer is formed of a crosslinked modified fluorine-based resin (paragraph 8).”

Regarding claim 10, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “A fluid control device (abstract) comprising the fluid control valve according to claim 1 (as set forth in claim 1).”

Regarding claim 11, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “A valve element that forms a fluid control valve along with a valve seat (4) …, the valve element comprising: 
at least one internal flow path (plurality of vertical paths FP1-2 defined by 41c and counterbores at the bottom, see FIG 7x) whose inflow port (bottom end) is opened in a back surface (bottom surface) facing away from the facing surface (opposite of top) and whose outflow port (top opening) is opened in a portion around the concave groove on the facing surface (see FIG 7),
wherein a counterbored portion (CB) is formed on a side of the inflow port (opens to bottom side) of the at least one internal flow path.”
Hayashi2 is silent regarding “a resin layer provided in a concave groove formed on a facing surface facing the valve seat”.
However, Hayashi1 (FIGs 8-9) teaches a valve element 6 analogous to Hayashi2 including a resin layer 62 provided in a concave groove 61a (paragraph 52) formed on a top surface (see FIG 1) facing the valve seat.
Therefore it would have been obvious, before the effective filing date, to modify the valve element of Hayashi2 with “a resin layer provided in a concave groove formed on a facing surface facing the valve seat”, as taught by Hayashi1, to provide an improved seal having elasticity (Hayashi1 paragraph 61).

Regarding claim 12, Hayashi2 (FIG 7; annotated FIG 7x provided above) discloses “A method of manufacturing a valve element (6) that forms a fluid control valve (FIG 7) along with a valve seat (4), the method comprising:
…
forming at least one internal flow path (plurality of vertical paths FP1-2 defined by 41c and counterbores at the bottom, see FIG 7x) whose inflow port (bottom opening) is opened in a back surface (bottom surface) facing away from the facing surface (opposite of top surface) and whose outflow port (top opening) is opened in a portion (top portion) … on the facing surface (see FIG 9); and
providing a counterbored portion (CB) on a side of the inflow port (opens to bottom side) of the at least one internal flow path.”
Hayashi2 is silent regarding “forming a concave groove on a facing surface facing the valve seat;
providing a resin layer in the concave groove”.
However, Hayashi1 (FIGs 8-9) teaches a valve element 6 analogous to Hayashi2 made by forming a concave groove 61a on a facing surface (top surface) facing the valve seat (compare FIGs 1 and 8) and providing a resin layer 62 in the concave groove (see FIG 8-9).
Therefore it would have been obvious, before the effective filing date, to modify the valve element of Hayashi2 with  “forming a concave groove on a facing surface facing the valve seat;
providing a resin layer in the concave groove”, as taught by Hayashi1, to provide an improved seal having elasticity (Hayashi1 paragraph 61).

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi1, or alternatively the combination of Hayashi2/1.
Hayashi1 and Hayashi 2/1 are respectively silent regarding “wherein a ratio of a length of the counterbored portion to a total length of the at least one internal flow path is 55% or more to 80% or less.”
It would have been obvious, before the effective filing date, to change the dimensions of Hayashi or Hayashi2/1, in this case such that “wherein a ratio of a length of the counterbored portion to a total length of the at least one internal flow path is 55% or more to 80% or less”, as the prior art substantially teaches the critical structure, and making slight dimensional changes while still maintaining the expected result of the critical structure would be within routine skill in the art one benefit would be .

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses “wherein the counterbored portion that is single is formed in a straddling manner over the plurality of internal flow paths.”
	None of the prior art of record remedies the deficiencies of Hayashi 1 and/or 2. For at least this reason, claim 7 is non-obvious.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Devices similar to the application are disclosed by Vu (US 10364897 and US 20170009890).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C WILLIAMS whose telephone number is (571)431-0767. The examiner can normally be reached M-F 9:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C WILLIAMS/Primary Examiner, Art Unit 3753